Motion to Reinstate Granted; Memorandum Opinion filed March 22, 2016,
Withdrawn; Appeal Reinstated; and Order filed April 28, 2016




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-01085-CV
                               ____________

   BENNETT BRYANT, AKA BENNETT BERNARD BRYANT, ET AL,
                        Appellant

                                       V.

                    HARRIS COUNTY, ET AL, Appellee


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-09420


                                   ORDER

      On March 22, 2016, this court issued an opinion dismissing this appeal. On
April 4, 2016, appellant filed a motion to reinstate. The motion is GRANTED.

      This court’s opinion filed March 22, 2016, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

      The reporter’s record is due by May 31, 2016.

                                    PER CURIAM